Case 4:20-cv-00153-RAJ-LRL Document 30 Filed 11/04/20 Page 1 of 2 PageID# 188




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                    Newport News Division


H.C., a minor by and through his Parents
and Next Friends C.C. and M.C.,et aL<,

                      Plaintiffs,

V.                                                           Civil Action No. 4:20-cv-00153


MATHEWS COUNTY SCHOOL BOARD,
et aL<i

                     Defendants.



                                     CONSENT ORDER


       THIS DAY came All Plaintiffs, by counsel, and moved this Court for an extension oftime

to file their responses to the Motions to Dismiss ofDefendants the Mathews County School Board,

Nancy Welch, Laurel Byrd, Denise McCuiston, and Gabrielle "Gabby" Crowder ("Defendants").

       Upon agreement of counsel and for good cause shown, it is HEREBY

       ADJUDGED,ORDERED,and DECREED that:

       1.     Plaintiffs will file their responses to Defendants' Motions to Dismiss by November

20, 2020;

       2.     Defendants will file their rebuttals to Plaintiffs responses to the Motions to Dismiss

by December 10, 2020.

                                             Entered this       day of November,2020

                                             By:

                                                                  /s/
                                             Lawrence R.Leonard
                                             Uuitdd States Magistrate Judgp
Case 4:20-cv-00153-RAJ-LRL Document 30 Filed 11/04/20 Page 2 of 2 PageID# 189



I ASK FOR THIS:


 /s/ Nicholas Simopoulos
Nicholas Simopoulos, Esquire
VSB No. 68664
Simopoulos Law,PLLC
II South 12th Street
Richmond, VA 23219
nicholas@simopouloslaw.com
Counselfor Plaintiffs


SEEN AND AGREED:


 /s/ Stacy L. Hanev (w/permission')
Stacy L. Haney, Esquire
VSB No. 71054
Haney Phinyowattanachip PLLC
11 South 12th Street
Suite 300C
Riclimond, Virginia 23219
(804)500-0301
shanev@hanevphinvo.com
Counselfor Defendants
The Mathews County School Board,
Nancy Welch, Laurel Byrd, and
Denise McCuiston



 /s/ Jeremv D. Capps Cw/permissionl
Jeremy D. Capps, Esquire
VSB No. 43909
Harman Claytor Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
(804)747-5200
icapps@hccw.com
Counselfor Defendant
Gabrielle "Gabby" Crowder
